Plaintiff in error was convicted in the county court of Pittsburg county for a violation of the prohibition law, and was on the 13th day of January, 1910, sentenced to serve a term of 30 days in the county jail and to pay a fine of $50, from which judgment he appealed by filing in this court on March 5, 1910, petition in error with case-made attached. Now, on this 12th day of April, 1910, plaintiff in error files his motion to dismiss said appeal. Wherefore it is by the court ordered that said appeal be, and is hereby, dismissed, and the case remanded, with direction to the county court of Pittsburg county to cause the judgment and sentence to be carried into execution. *Page 646